Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered June 3, 1986, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People proved that the defendant was one of the men who grabbed the complainant *590and ripped his possessions from his pockets. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant now raises numerous objections to the court’s trial rulings, all of which are either unpreserved for appellate review or without merit. As the defendant did not object to the People’s summation, his claims with respect thereto are also unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]). In any event, the People’s summation fell within the four corners of the evidence and was therefore proper (see, People v Ashwal, 39 NY2d 105, 109).
Finally, there is no basis in the record to disturb the trial court’s sentence, which we do not find unduly harsh or excessive (People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Rubin and Balletta, JJ., concur.